UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 American Nano Silicon Technologies, Inc. (Exact name of registrant as specified in its charter) California 33-0726410 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o American Union Securities 100 Wall St. 15th Floor New York, NY 10005 (Address of registrant’s principal executive offices) (Zip Code) (Registrant’s telephone number including area code) Securities to be registered pursuant to Section 12(b) of the Act: None. Securities to be registered pursuant to Section 12(g) of the Act Common Stock, $0.001 par value (Title of class) TABLE OF CONTENTS­­­ Part I Item No. Caption Page 6. Description of Business. 3 7. Property. 11 8. Directors, Executive Officer and Significant Employees. 13 9. Remuneration of Directors and Officers. 15 10. Security Ownership of Management and Certain Security holders. 16 11. Interest of Management and Others in Certain Transactions. 17 12. Description of Company’s Securities. 17 Part II Item No. Caption Page 1. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters. 18 2. Legal Proceedings. 19 3. Changes in and Disagreements with Accountants. 19 4. Recent Sales of Unregistered Securities. 20 5. Indemnification of Directors and Officers. 24 Part F/S Item No. Caption Page 1. Financial Statements 26 Part III 1. Exhibits 2 PART I The Issuer, American Nano Silicon Technologies, Inc., a California corporation (the “Company”), is electing to furnish the information required in this PART I by supplying the information required by Items 6-12 of Model B of Form 1-A under Alternative 2 of Form 10. As described below, the Company has one wholly-owned subsidiary, American Nano-Delaware, and three majority-owned subsidiaries, Nanchong Chunfei, Sichuan Chunfei, and Hedi Veterinary Medicines Co., Ltd.When used herein the terms "we", "us" and/or "our" shall mean the Company, and/or its subsidiaries in the context in which they appear. This Registration Statement contains forward-looking statements that involve a number of risks and uncertainties. Such forward-looking statements are not historical facts and constitute or rely upon projections, forecasts, assumptions or other forward-looking information. Generally these statements may be identified by the use of forward-looking words or phrases such as "believes", "expects", "anticipates", "intends", "plans", "estimates", "may", and "should". These statements are inherently subject to known and unknown risks, uncertainties and assumptions. Our future results could differ materially from those expected or anticipated in the forward-looking statements. Specific factors that might cause such differences include factors described and discussed in the Description of Business in Item 1 below. Item 6 of Model B of Form 1A. Description of Business Business Development The Company was incorporated as a California corporation on September 6, 1996 under the name CorpHQ, Inc. On January 24, 1997 we agreed to acquire 100% of the assets and liabilities of Community Business Network International (“CBNI”), a California unincorporated association controlled by Steven Crane and Art F. Aviles, our former Chief Executive Officer and former President, respectively, in exchange for 3,242,417 shares of our common stock. Concurrent with the acquisition, our board of directors ratified all outstanding agreements, including but not limited to employment and indemnification agreements and promissory notes, by and between CBNI, Mr. Crane, Mr. Aviles and certain employees and consultants. Following the acquisition until December 1999, we operated an online “virtual” community comprised of small and home based businesses at www.hqonline.com and later at www.corphq.com. Through that vehicle, we marketed various products and services to our members, and marketed the capabilities of our members to larger business organizations. These products and services included printed and electronic marketing and advertising materials, websites, advertising, communications and design consultation, and business management and marketing consultation. 3 On July 6, 1999 we acquired Source Capital Partners, Inc., (“Source”) a privately held, financial consulting services company. Under the term of the acquisition, which was accounted for as a pooling of interests, we exchanged 7926 shares, of our common stock for 100% of the ownership interest in Source. On December 30, 1999, we entered into a letter of intent to merge with BusinessMall.com Inc. (f/k/a Progressive Telecommunications Corporation) in an all-stock transaction. Until December 31, 1999, our main business activity was providing marketing, advertising and financial consultation and services produced by members of its Internet-based subscriber network. We also provided yearly subscriptions to and advertising space on its Internet site to small and home-based service businesses. On February 29, 2000, we agreed to transfer the ownership of our Source subsidiary to Source Capital Partners LLC, (“The Partners”), a limited liability company operated by Steven Glazer, a subsidiary officer and a member of the Company’s board of directors, and Gregg Davis, a subsidiary officer. In the transaction, we exchanged all issued and outstanding shares of Source to The Partners in exchange for 7926 shares of our common stock, termination of all agreements between the parties and indemnification of the Company by The Partners against any liabilities arising out of the operations of Source during the period that it operated as our subsidiary. We operated under a joint venture with BusinessMall.com Inc. during the 2000 fiscal year while integrating their operations. On August 14, 2000, we received notice of an involuntary Bankruptcy filing by creditors of BusinessMall.com Inc.
